Citation Nr: 1136132	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  08-38 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for traumatic retinopathy of the right eye.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1974 to October 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  In June 2010, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  

The Board, in pertinent part, remanded the issues on appeal for additional development in August 2010.  The issue of entitlement to a TDIU was included as a separate issue and additional adjudication of the matter was requested.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board also notes that bifurcation of a claim is generally a matter within VA discretion.  See Tyrues v. Shinseki, 23 Vet. App. 166, 176 (2009) (en banc); see also Rice, 22 Vet. App. at 455, n. 7.  The requested development in this case has been substantially completed.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of this appeal has been obtained.  

2.  The Veteran's service-connected traumatic retinopathy of the right eye is presently manifested by an irregularity of the retina that is centrally located and that results in an irregular image, but without right eye visual impairment of 20/200.

3.  The evidence does not demonstrate that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent rating for traumatic retinopathy of the right eye have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 4.84a, Diagnostic Code 6011 (2007).  

2.  The criteria for a total disability rating based on individual unemployability due to service-connected disabilities are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (hereinafter "the Court") have been fulfilled by information provided to the Veteran in letters dated in November 2007, August 2008, August 2010, and October 2011.  Those letters notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claims and identified the Veteran's duties in obtaining information and evidence to substantiate his claims.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

With regard to increased disability rating claim, the law requires VA to notify the claimant that to substantiate a claim the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  Finally, the notice must provide examples of the types of medical and lay evidence that the Veteran may submit (or ask the VA to obtain) that are relevant to establishing his or her entitlement to increased compensation.  However, the notice required by section 5103(a) need not be specific to the particular Veteran's circumstances; that is, VA need not notify a Veteran of alternative diagnostic codes that may be considered or notify him or her of any need for evidence demonstrating the effect that the worsening of the disability has on the particular Veteran's daily life.  Vazquez-Flores, 580 F.3d at 1270.  Adequate notice was provided in this case.

The Court in Dingess/Hartman found that the VCAA notice requirements applied to all elements of a claim.  Notice as to these matters was provided in the November 2007 correspondence.  The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, private treatment records and medical opinion, and the Veteran's statements and testimony in support of his claims.  The Board finds that further attempts to obtain additional evidence would be futile.  

The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings, and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  Although the Veteran contends, in essence, that the eye examinations conducted by a VA optometrist in March 2008 and September 2010 did not adequately address his disability, the Board notes the examination findings are consistent with the other medical evidence of record including a November 2007 private medical opinion.  The available medical evidence is sufficient for adequate determinations.  There has been substantial compliance with all pertinent VA law and regulations and to move forward with the claims would not cause any prejudice to the appellant.

Increased Rating Claim

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).

The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Upon award of service connection, separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2010).  

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14 (2010).  

When there is a question as to which of two evaluations to apply, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2010).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3 (2010).

During the pendency of this appeal, regulations related to eye disabilities were amended and renumbered.  See 73 Fed. Reg. 66543-66554 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies, absent congressional intent to the contrary.  However, in this case, the revisions only apply to claims for benefits received by VA on or after December 10, 2008.  Because the Veteran's claim was received prior to that date, the older criteria apply here, rather than the revised criteria.  See Notice, 73 Fed. Reg. 66543, 66544 (November 10, 2008).

Prior to December 10, 2008, VA regulations provided that ratings on account of visual impairments considered for service connection are, when practicable, to be based only on examination by specialists.  Such special examinations should include uncorrected and corrected central visual acuity for distance and near with record of the refraction.  Snellen's test type or its equivalent will be used.  Mydriatics should be routine, except when contraindicated.  Funduscopic and ophthalmological findings must be recorded.  The best distant vision obtainable after best correction by glasses will be the basis of rating, except in cases of keratoconus in which contact lenses are medically required.  38 C.F.R. § 4.75 (prior to December 10, 2008).

Damage to the retina may be rated as 10 percent disabling if there are localized scars, atrophy, or irregularities of the retina that are centrally located with irregular, duplicated, enlarged or diminished images.  38 C.F.R. § 4.84a, Code 6011 (2007). Otherwise, eye impairment is rated on the basis of impairment of central visual acuity.  The best distant vision after the best correction by glasses will be the basis for rating.  38 C.F.R. § 4.75, 4.84a, Codes 6063-6079 (2007).  Visual impairment can also be rated on the basis of loss of field of vision.  38 C.F.R. § 4.76, 6080, 6090 (2007).

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2007).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a, Table V (2007).

In this respect, a 10 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/40 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6078, 6079 (2007).

A 20 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6077, 6078 (2007).

A 30 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; or (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Codes 6074, 6076, 6077, 6078 (2007).

A 40 percent disability rating is warranted for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; or (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, Diagnostic Codes 6073, 6076 (2007).

A 50 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/100 in both eyes; (2) corrected visual acuity is to 10/200 in one eye and to 20/70 in the other eye; (3) corrected visual acuity is to 5/200 in one eye and 20/70 in the other eye; or (4) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/70 and 20/50, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6076, 6078 (2007).

A 60 percent disability rating is warranted for: (1) corrected visual acuity of one eye is to 20/200 and the other eye is 20/100; (2) corrected visual acuity of one eye is to 15/200 and the other eye is to 20/100; (3) corrected visual acuity of one eye is to 10/200 and the other eye is to 20/100; (4) corrected visual acuity of one eye is to 5/200 and the other eye is to 20/100; or (5) blindness or anatomical loss of one eye and corrected vision in the other eye to 20/100 or 20/70 or 20/100, respectively.  38 C.F.R. 4.84a, Diagnostic Codes 6065, 6069, 6073, 6076 (2007).

A 70 percent disability rating is warranted for: (1) corrected visual acuity to 20/200 in both eyes; (2) corrected visual acuity in one eye to 10/200 and 20/200 in the other eye; (3) corrected visual acuity in one eye to 5/200 and 20/200 in the other eye; or (4) blindness or anatomical loss of one eye and corrected visual acuity to 20/200 in the other eye.  38 C.F.R. 4.84, Diagnostic Codes 6064, 6068, 6072, 6075 (2007).

A 100 percent disability rating is warranted for: (1) corrected visual acuity to 5/200, bilaterally; (2) blindness in one eye (having only light perception) and 5/200 in the other eye; (3) anatomical loss of one eye and corrected visual acuity to 5/200 in the other eye; (4) blindness in both eyes having only light perception; or (5) anatomical loss of both eyes.  38 C.F.R. § 4.84, Diagnostic Codes 6061, 6062, 6063, 6067, and 6071 (2007).

Where only one eye is service-connected and the veteran is not blind in both eyes, the other eye is considered normal for rating purposes.  See 38 C.F.R. § 3.383(a)(1) (2010); see also 38 C.F.R. § 4.14 (2010) (manifestations not resulting from the service-connected disability may not be used in establishing the service-connected evaluation).  However, compensation is payable for the combinations of service-connected and nonservice-connected disabilities of blindness in one eye as a result of service-connected disability and blindness in the other eye as a result of nonservice-connected disability as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the veteran's own willful misconduct.  38 C.F.R. § 3.383(a) (2010).  The Veteran is not shown by the record to have blindness in his nonservice-connected left eye.

In this case, service treatment records show the Veteran sustained injuries in a July 1978 motorcycle accident including traumatic retinopathy.  An ophthalmology consult noted findings of pre-retinal hemorrhage to the upper temporal quadrant and numerous cotton wool infarcts to the macular area of the right eye.  The Veteran's September 1978 separation examination included a diagnosis of resolving Purtcher's retinopathy, right greater than left.  Uncorrected distant vision acuity was 20/25, right, and 20/20, left.  

A June 1993 private medical report noted an examination revealed an old retinal tear that was adequately treated in the right eye with some mild retinal epithelial changes in the macula.  With hyperopic correction his best visual acuity was 20/25+3, right, and 20/20, left.  

In January 1999, the Veteran submitted a copy of pages from The Johns Hopkins Medical Handbook (1992 Ed.) addressing macular degeneration.  He highlighted information noting symptoms including those when words on a page looked blurred and straight lines looked distorted.  In correspondence he reported that he had experienced problems with his right eye since the accident during active service.  He stated he had lost his job as an over-the-road trucker because he failed a Department of Transportation physical and vision test.  

A July 1999 VA eye examination revealed an old contraceup injury with residual central distortion, macular drusen and RP rarefraction and metamorphasia.  An additional diagnosis was provided of a history of trauma and temporal pallor of the right optic nerve.  It was noted that vision without correction was 20/20, bilaterally.  Vision with a hyperoptic anisometropic prescription was 20/20, right, and 20/20, left, distance and near.  In the right eye macula there were hard pinpoint drusen and RP defects.  A Goldman visual field test was essentially within normal limits.  It was noted the Veteran also demonstrated ocular hypertension.  

A December 2000 rating decision established service connection for traumatic retinopathy of the right eye.  A 10 percent disability was assigned under Diagnostic Code 6011.  

In correspondence dated in October 2007 the Veteran requested entitlement to an increased rating.  He reported that he experienced blurry right eye vision with central vision loss.  He stated he had been informed that he was in the early stages of macular degeneration.  He reported that he had difficulty with employment.  

A November 2007 private medical report noted the Veteran had been followed for many years for maculopathy in the right eye secondary to trauma.  It was noted that his last examination revealed best corrected visual acuity of 20/20, right, but that the quality of his right eye vision was not the same quality of his 20/20 vision in the left eye.  The examiner stated that the Veteran's maculopathy in the right eye had been stable over the years with very little change over the past five years.

On VA eye examination in March 2008 the Veteran complained of irregularities in his right eye vision.  His best corrected right eye vision was 20/25, near, and 20/30, far.  His extraocular muscle movements were full.  Visual fields to confrontation were full.  The examiner noted that drusen of the right eye was most likely secondary to the confirmed trauma and the most likely etiology for the Veteran's reduction of visual acuity and complaint of irregularities in right eye vision.  

In statements and personal hearing testimony in support of his claim the Veteran reported that his right eye vision had been poor since his accident and that it had worsened recently.  He testified that he had trouble wearing split trifocal eyeglasses and that although he could make out the letters on an eye chart they were very blurry.  He expressed concern about his ability to function if he were to lose his left eye vision.  He reported that he had lost employment driving trucks, in part, due to his vision problems.  He stated that the Goldmann's chart did not adequately assess his vision problems and that he had been informed that he would have difficulty seeing things from the sides.  At his June 2010 hearing the Veteran also provided copies of single field analysis reports dated in July 2009 which noted that for the right eye "GHT" was outside normal limits.  

VA optometry examination in September 2010 revealed best corrected right eye visual acuity of 20/20, near, and 20/25, far.  Visual field to confrontation was full.  It was noted that the Veteran had been previously examined in March 2008 and that there were no known visual changes since that evaluation and no reported ophthalmological treatment.  The examiner noted mild mottling of the right macula most likely secondary to the confirmed trauma and the most likely etiology for the Veteran's reduction of visual acuity and complaint of irregularities in right eye vision.  Goldmann visual field findings were reported for the right eye in total of 611 and on average 50.92.  A Goldmann's chart was provided.  An addendum report noted the claims file had been reviewed by the examiner.  

Based upon the evidence of record, the Board finds the Veteran's service-connected traumatic retinopathy of the right eye is presently manifested by an irregularity of the retina that is centrally located and that results in an irregular image, but without a right eye visual impairment of 20/200.  The medical evidence shows the Veteran experiences blurriness, but no compensable vision disability.  

The Board notes that lay evidence is competent to establish observable symptomatology; however, VA may make credibility determinations as to whether the evidence supports the claim.  See Barr, 21 Vet. App. 303.  As a layperson without appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as whether there exists a current disability or a medical nexus.  See Bostain v. West, 11 Vet. App. 124, 127 (1998).  The competent evidence of record does not indicate vision loss or an impairment of visual fields sufficient for a higher alternative or separate compensable rating.  Nor are any higher or separate ratings shown to be warranted under any other diagnostic code rating criteria.  Therefore, the Board finds the claim for entitlement to a rating in excess of 10 percent must be denied.

The Court in Thun v. Peake, 22 Vet. App. 111 (2008), has established a three-step inquiry for determining whether a Veteran is entitled to extraschedular rating consideration.  First, determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board finds the overall evidence of record in this case demonstrates the schedular evaluation is adequate for the service-connected disability at issue.  The rating criteria considered adequately describes the impairment the Veteran experiences as a result of his service-connected disability.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the Veteran's claim.

TDIU

VA law provides that a total rating for compensation may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the required percentages for the service-connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the veteran unemployable.  38 C.F.R. § 4.16(a) (2010).  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, in the case of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet these schedular percentage standards, the case should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  Age may not be considered as a factor in evaluating service-connected disability; and unemployability, in service-connected claims, associated with advancing age or intercurrent disability, may not be used as a basis for a total disability rating.  38 C.F.R. § 4.19 (2010).

The Court has held that in determining entitlement to a total disability rating based upon individual unemployability neither nonservice-connected disabilities nor advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.  

In this case, VA records show that service connection is established for splenectomy (20 percent), traumatic retinopathy of the right eye (10 percent), and left inguinal herniorrhaphy (0 percent).  A combined 30 percent rating has been in effect since June 28, 1999.  

In statements and personal hearing testimony in support of his claim the Veteran asserted that he had lost employment as an over-the-road trucker due, in part, to his service-connected eye disability.  He reported that he had experienced difficulty with employment since his accident during active service, but also described problems with employment related to nonservice-connected disorder symptomatology including drug and alcohol abuse, sleeplessness, and irritability.  

VA examination in September 2010 noted the Veteran was presently employed in marine sales and that his duties included sweeping floors and stocking shelves.  He reported he typically worked 40 hours a week, but that in cooler seasons he worked fewer hours.  The examiner noted there were no masses, hernias, or muscle wall abnormalities with no belts or trusses used for muscle hernias.  The diagnoses provided included left inguinal hernia repair with no functional impairment and splenectomy and residual mild incisional hernia with no functional impairment.  It was noted that based upon his service-connected disability the Veteran was employable in substantially gainful sedentary/light duty occupations consistent with his education/experience/special training.  VA examinations show the Veteran's service-connected traumatic retinopathy of the right eye is manifested by an irregularity of the retina that is centrally located and that results in an irregular image.  

Based upon the evidence of record, the Board finds that the Veteran is not demonstrated to be unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  The recent VA and private medical opinions of record are persuasive that the Veteran is employable.  In fact, he is shown to be presently employed and there is no indication that his employment is not substantially gainful.  He is not unemployable by reason of his service-connected disabilities and extraschedular consideration is not warranted.  Therefore, the claim for entitlement to a TDIU must be denied.



ORDER

Entitlement to a rating in excess of 10 percent for traumatic retinopathy of the right eye is denied.

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


